Citation Nr: 0808510	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-13 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Army from April 1946 to May 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
hearing loss and tinnitus.  A Notice of Disagreement (NOD) 
was filed in December 2005, and a Statement of the Case was 
issued in March 2006.  The veteran perfected his appeal with 
the timely filing of a VA Form 9, Appeal to Board of 
Veterans' Appeals, in April 2006.  Supplemental SOCs were 
issued in April and November 2007.  The veteran offered 
testimony at personal hearings before a Decision Review 
Officer at the RO in May 2006, and before the undersigned 
Veterans Law Judge during a Travel Board held at the RO in 
January 2008.  In February 2008, the undersigned Veterans Law 
Judge granted the veteran's motion to advance his case on the 
docket.

The Board notes that the veteran had also initiated an appeal 
from the RO decision denying entitlement to service 
connection for post-traumatic stress disorder (PTSD).  
Subsequently, by way of a November 2007 rating action, the RO 
granted service connection for PTSD.  As this is a full grant 
of the benefit sought on appeal, this issue is no longer 
before the Board.  The veteran appears to have claimed 
service connection for gastrointestinal disorders, claimed as 
a stomach condition, heartburn, and vomiting, as secondary to 
his PTSD.  As the agency of original jurisdiction has not 
adjudicated a claim for secondary service connection for 
these reported manifestations, the matter is referred to the 
RO for appropriate action.

The appeals regarding service connection for bilateral 
hearing loss and tinnitus are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The veteran contends that he has hearing loss and tinnitus 
due to inservice noise exposure.  He has described in-service 
acoustic trauma that is consistent with his service.  He has 
stated that during weapons training, particularly with the 
rifle, he was subjected to excessive noise without benefit of 
hearing protection.  The veteran also cites later, isolated 
noise exposure in Korea, including gunfire while patrolling.  
He relates the onset of his hearing complaints to the in-
service noise exposure.

It does not appear that the veteran has ever been provided a 
VA examination for the purpose of determining whether he 
currently has tinnitus or a hearing loss disability, and 
ascertaining the likely etiology of any such disability 
diagnosed.  

For reasons explained below, the Board finds that a remand is 
required to comply with the VA's duty to assist the veteran 
in substantiating his claims.  Specifically, pursuant to the 
decision by the Court of Appeals for Veterans Claims (the 
Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), a VA 
examination is required.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board is well aware that VA medical records 
for the period of December 2001 to May 2006 reveal no 
diagnoses of hearing loss and tinnitus.  In fact, healthcare 
providers note on several occasions that the ears are normal 
on examination.  In December 2001, a nurse practitioner 
indicated the veteran had no hearing complaints, and her 
physical examination showed grossly normal hearing.  All that 
being said, however, the veteran has stated that his hearing 
acuity is decreased, and that he experiences tinnitus.  The 
veteran is competent to describe observable symptomatology.  
His lay statements, therefore, are evidence of a current 
disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 
2007).  He has also indicated that his private doctor has 
diagnosed hearing loss and tinnitus, though he has not 
supplied these records or releases to allow VA to obtain them 
on his behalf.

Although the service medical records contained in the file 
indicate hearing was normal at separation from service (as 
per the whispered voice test), and treating doctors from 1952 
and 1979 make no mention of hearing complaints, there is 
sufficient competent evidence of record to raise the 
possibility of a nexus to service, requiring further 
development under McLendon, supra.

The current evidence of record is not sufficient to allow 
full and fair adjudication of the claim.  An examination is 
required to establish whether there are any current medically 
diagnosed disabilities, and to obtain opinions regarding the 
etiology of such.

Further, the veteran has identified private medical records 
which would be helpful in substantiating the claim, and VA 
should make reasonable efforts to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and court 
precedent (including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) 
regarding VA policies and procedures with 
regard to assignment of effective dates 
and evaluations and Vasquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008) regarding notice of 
evaluation criteria.).

2.  The veteran should be asked to provide 
a completed VA Form 21-4142, Authorization 
and Consent to Release Information to the 
VA, for all private medical care 
providers, in particular Dr. Sapin and 
prior employers GM and Air Research 
(Honeywell).  If completed forms are 
obtained, the RO should take appropriate 
steps to obtain all identified private 
treatment records.  In the alternative, 
the veteran should be asked to provide 
complete private treatment records.

3.  The RO should obtain updated VA 
treatment records from VAMC Phoenix and 
all associated clinics, any other facility 
identified by the veteran or in VA 
records.  

4.  The RO should schedule the veteran for 
a VA Audiology examination.  The claims 
file must be reviewed in connection with 
this examination.  The examiner should 
state whether there is any current 
tinnitus or hearing loss disability 
present, and if so, whether either such 
disability is at least as likely as not 
related to established in-service noise 
exposure during weapons training.

5.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

